Citation Nr: 1527470	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-35 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether the character of the appellant's discharge constitutes a bar to VA monetary benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The appellant had active service from August 1967 to August 1971, to include combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon and the Purple Heart Medal.  A Department of Defense (DD) Form 214 reflects a discharge on December 23, 1970, with reenlistment on December 24, 1970.

This appeal to the Board of Veterans' Appeals (Board) arises from an April 2013 administrative decision of the RO that determined that the appellant's character of discharge for the period of service from August 18, 1967, to August 25, 1971, constitutes a bar to certain VA benefits (other than healthcare, under Chapter 17, United States Code).  

In June 2014, the appellant testified during a hearing before the undersigned at the RO.  During the hearing, the appellant submitted additional evidence and waived initial consideration of the evidence by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative when further action is required.


REMAND

A discharge to reenlist is a conditional discharge. 38 C.F.R. § 3.13(a). Except as provided in paragraph (c) of this section, the entire period of service under the circumstances stated in paragraph (a) of this section constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service. 38 C.F.R. § 3.13(b). 

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active service when the person served on active service for the period of time the person was obligated to serve at the time of entry into service; or the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or re-enlistment; and, the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or re-enlistment. 38 C.F.R. § 3.13(c). 

Here, the appellant has been issued two DD Form 214s.  The first DD Form 214 reflects a period of active service from August 18, 1967, to December 23, 1970, characterized as honorable.  This document clearly states that the appellant was "Discharged for reenlistment."  The available service personnel records for this period of service do not reflect any unsatisfactory performance or misconduct on the part of the appellant.

A second DD Form 214 reflects that the appellant had a second period of active service from December 24, 1970, to August 25, 1971, characterized as under conditions other than honorable.  During this time period, the appellant stole a U.S. Government check in the amount of $108, and endorsed and negotiated the check between January and February 1971; and he was absent without leave (AWOL) on seven occasions during March and April 1971.  The appellant accepted a discharge for the Good of the Service in lieu of being subject to the imposition of a bad-conduct or dishonorable discharge from a Special-Court Martial Proceeding.

In an April 2013 administrative decision, the RO found that the appellant "did not complete his 4 year period of active service" before his multiple offenses in violation of 38 C.F.R. § 3.12; and that the entire period is considered dishonorable for VA purposes.  From the available record, the appellant does not appear to have engaged in any documented misconduct until January 1971 (within his second period of active service as identified on a DD Form 214). 

A question in this appeal thus arises as to when the appellant's first term of active duty service was completed.  His period of service from August 18, 1967, to December 23, 1970 (as identified on a DD Form 214), is more than the 24-month minimum period of active duty, see 38 C.F.R. § 3.12a(a)(i) (2014); and the available service personnel records do not disclose the period of obligation from the enlistment which began on August 18, 1967.  

A determination as the applicability of the exception to the continuous service requirement of 38 C.F.R. § 3.13(c) is dependent upon knowing the terms of the appellant's period of obligation when he entered service in August 1967.  Unfortunately, the record does not disclose the appellant's initial service obligation.  Thus, the Board must remand this case to obtain all available service personnel records, to specifically include his enlistment contract signed prior to entering service in August 1967 or any other documentary evidence which would disclose the initial period of obligation.

In June 2014, the appellant testified that he applied to the Naval Board of Corrections for an upgrade of his military discharge; and that the status of his application remained pending.  A discharge under honorable conditions is binding on VA as to character of discharge. 38 C.F.R. § 3.12(a).  As such, the Department of Defense should be contacted to determine the appellant's current discharge status, and whether it has been upgraded.  

Lastly, for purposes related to the character of discharge, an insane person is one who, while not mentally defective or constitutionally psychopathic (except when a psychosis has been engrafted upon such basic condition) exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the piece of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R. § 3.354(a). 

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).

The opinion provided guidance with regard to the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community."  Generally, insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts; he is a danger to himself or others.  He is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder.  The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder.  Id.

The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  Id.

In this case, the appellant testified that he was injured in active service in Vietnam in April 1968 while riding on a truck that hit an enemy land mine.  The appellant testified that he was blown out of the truck, and was taken to a hospital.  He suffered a contusion and injury to his chest.  The appellant also testified that he injured his head at the same time, and that he had loss of consciousness and awoke in the hospital.  Records show that the appellant was awarded a Purple Heart Medal in August 1968 for his injuries. 

In the case of a former service member who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  As such, the Board finds the appellant's lay statements to be credible for purposes of establishing an incident in service.  

The appellant then testified that after leaving Vietnam, he was stationed in Hawaii.  He testified that he was a drill sergeant, and that he was authorized to cash checks for those in his unit; and that he probably did keep the money at the time because he was drinking and "things just slipped [his]mind."  He testified that he drank so much because he needed "a release or an escape" from the daily things he was doing.  He testified that he was around alcohol most of the time in Hawaii; and that before Hawaii, he was not drinking.  The Veteran testified that, in Hawaii, he was drinking to a point where he lost all sense of time; and testified that, currently, he no longer drank alcohol and that he took medications for a psychotic disorder. 
  
The Board is cognizant that a former service member applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  However, the Court has also held that the Board is required to obtain a medical opinion to determine whether a claimant's behavior during the offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations.  Gardner v. Shinseki, 22 Vet. App. 415 (2009).  Therefore, an opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the appellant's claims file (physical or electronic), all service personnel records to specifically include his enlistment contract for a period of active service beginning on August 18, 1967, or any other documentary evidence which would disclose the initial period of obligation.  Request these records from the NPRC or other appropriate source. 

2. The Department of Defense should be contacted to determine the appellant's current discharge status, and whether it has been upgraded.

3.  Request that the Veteran provide or authorize the release of records from Danville Community Health concerning treatment for a psychiatric disorder.  Taken any development action that is necessary based on the Veteran's response.  

4.  Arrange for the claims file (physical or electronic) and a copy of this remand to be forwarded to a VA psychiatrist or psychologist for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his discharge in August 1971, characterized as under conditions other than honorable.  The claims file must be reviewed, and the opinion must indicate that such a review took place. 

The opinion should address the following two questions:

(a) Was the behavior that led to the appellant's discharge in August 1971 due to psychiatric disability?

(b) Was the appellant insane at the time he committed the acts that led to his discharge under conditions other than honorable?

In providing an answer to these questions, the VA psychiatrist or psychologist is advised that an insane person is one who, due to disease, exhibits a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

An individual exhibiting such behavior solely as a result of a substance abuse disorder is not considered to be insane.

5.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

